Citation Nr: 0409945	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-00 885	)	DATE
	)
	)

                                                    On appeal from 
the
             Department of Veterans Affairs Regional Office in 
Winston-Salem, NC


THE ISSUE

Whether the August 11, 1995, decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to service connection for 
the cause of the veteran's death contained clear and unmistakable 
error.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active military service from January 1952 to 
January 1955 and from April 1955 to October 1973.  The moving 
party is his surviving spouse.

This matter comes before the Board from a November 2002 motion 
from the moving party for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of an August 1995 Board 
decision that denied service connection for cause of death. 


FINDINGS OF FACT

1.  In an August 1995 decision the Board dismissed, as not well 
grounded, the moving party's claim for entitlement to service 
connection for cause of the veteran's death, which ultimately 
resulted in a disallowance of the claim.

2.  The correct facts were before the Board in August 1995 and the 
Board's decision was supported by the evidence then of record, and 
it is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.

CONCLUSION OF LAW

The August 11, 1995, decision of the Board did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400 -20.1411 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not applicable 
to claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions 
of the VCAA as well as VA's implementing regulations will not be 
addressed in this decision. 


Law and Regulations

A decision by the Board is subject to revision on the grounds of 
clear and unmistakable error (CUE).  If evidence establishes the 
error, the prior decision shall be reversed or revised.  For the 
purpose of authorizing benefits, a rating or other adjudicative 
decision of the Board that constitutes a reversal or revision of a 
prior decision of the Board on the grounds of CUE has the same 
effect as if the decision had been made on the date of the prior 
decision.  Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon request 
of the claimant.  A request for revision of a decision of the 
Board based on CUE may be made at any time after that decision is 
made.  Such a request shall be submitted directly to the Board and 
shall be decided by the Board on the merits, without referral to 
any adjudicative or hearing official acting on behalf of the 
Secretary.  38 U.S.C.A. § 7111 (West 2002).  

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a) (2003). 

In general, review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  For Board decisions issued 
on or after July 21, 1992, a special rule provides for the 
inclusion of relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. § 
20.1403(b) (2003).

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2003). 

Examples of situations that are not clear and unmistakable error: 
(1) Changed diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2003).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, subsequent 
to the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. §.1403(e) 
(2003).


Factual Background

The August 1995 Board decision reviewed records of the veteran's 
service and post-service complaints and treatment.  These records 
showed that the veteran's service medical records do not indicate 
any complaints or  findings relative to organic pathology of the 
veteran's heart or cardiovascular system.  Records indicate that 
the veteran was given a retirement physical in December 1971.  At 
that time, there was no indication or history of cardiovascular 
disease noted on the medical report.  The veteran's blood pressure 
was noted to be 116/74.  X-ray studies of the chest were reported 
to be normal as was an EKG (electrocardiogram).  Although the 
record indicates that the veteran did not retire from active 
service until October 1973, there is nothing in the record to 
indicate that another retirement physical was performed after 
December 1971.  

VA hospital records from November 1983 indicate that the veteran 
was admitted for intermittent precordial pain of 2 months 
duration.  Heart sounds were found to be regular.  An 
electrocardiogram was done with the results found to be within 
normal limits, with no sign of acute change.  Cardiac enzymes were 
also found to be within normal limits.  The veteran was treated 
initially in the coronary care unit but later transferred to a 
ward.  The veteran was diagnosed with atypical chest pain and 
possible alcohol withdrawal seizures.  No findings of 
cardiovascular disease were present at that time, some 10 years 
after the veteran's retirement from service. 

In October 1986 the veteran submitted an application for 
compensation, claiming he suffered from degenerative arthritis in 
his knees, right ankle, neck, and shoulders.  The veteran made no 
mention of any cardiovascular problems at that time.  The veteran 
received service connection for his knees in June 1987 and for the 
right ankle in June 1988, all rated as 10 percent disabling.  

The veteran died on September [redacted], 1992, at age 58.  His official 
death certificate listed the immediate cause of death as apparent 
myocardial infarct, of sudden  onset, due to coronary artery 
disease.  The interval between onset of coronary artery disease 
and death was not reported.  An autopsy was not performed. 

In a December 1992 decision, the RO denied service connection for 
cause of death.  The moving party disagreed with the decision and 
appealed it.  The August 1995 Board decision also denied service 
connection for cause of death.

The Board found that the service medical records did not show any 
findings of chronic cardiovascular pathology during the veteran's 
active service.  The post-service medical evidence was completely 
absent of any findings of cardiovascular disease prior to the 
veteran's death.  Additionally, VA records from November 1983, 
some 10 years after retirement from service, showed that an 
electrocardiogram was within normal limits, with no signs of acute 
change, and that cardiac enzymes were found to be within normal 
limits. 


Analysis

In this case, the November 2002 CUE motion was signed by the 
moving party, and the issue being challenged, is the denial of 
service connection for cause of the veteran's death.  The motion 
also stated the moving party's single contention of legal and 
factual bases for the challenge: a purported disregard of 
pertinent evidence contained in the service medical records. 

The moving party contends that the Board failed to consider 
medical evidence contained in the veteran's service medical 
records at the time of its review, which indicated findings 
relative to organic pathology of the veteran's heart or 
cardiovascular system.  Specifically she asserts that in February 
1967 the veteran was given a physical profile of P3 profile, which 
identified physical capacity or stamina, and normally includes 
condition of the heart along with other body systems.  She also 
indicated that this designation is assigned to individuals who are 
asymptomatic, but have objective evidence of myocardial ischemia 
or other cardiovascular functional abnormality.  

The moving party also contends that since the veteran was not 
given a retirement physical at the time of the veteran's 
retirement in 1973 there was no way to document his heart 
condition other than the permanent profile "P3, he was given 
during service along with his complaints of syncope in 1971 prior 
to separation.  Moreover, there is no evidence to support that the 
P3 profile was ever withdrawn.  She believes that the service 
medical records, when considered with the remainder of the 
evidence, should have led the Board to the conclusion that the 
veteran did have a heart condition in service and that the benefit 
of the doubt should be given based on the medical evidence and the 
veteran's untimely death at a very young age due to myocardial 
infarct due to coronary artery disease.  

Unfortunately for the moving party, her single contention does not 
constitute CUE.  Certainly, the service medical records were 
before the Board and considered on August 11, 1995 and the Board 
clearly considered the contents of the service medical records.  
The basis of the moving party's claim of CUE in the Board's August 
1995 decision essentially amounts to her own personal belief of 
what, in her mind, the Board should have concluded.  She says the 
Board should have given more credence to certain pieces of 
evidence, at the expense of others.  But this allegation is 
nothing more than a mere disagreement with how the Board weighed 
the evidence.  This, however, is not a ground for finding CUE in 
that decision.  Disagreement as to how the facts were weighed or 
evaluated cannot constitute CUE.  See Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  For these reasons, the moving party's 
contention does not constitute CUE.

In addition, the law governing entitlement to service connection 
in August 1995 is not in dispute.  As discussed above, under 38 
C.F.R. § 20.1403(e), the fact that a law or regulation changed 
after the Board's decision is immaterial to a CUE discussion.  
Therefore, although the concept of well groundedness has in 
essence been abolished by the VCAA, effective November 9, 2000, 
this change does not alter the Board's discussion and analysis 
below. 

Under the law in effect in August 1995, service connection may be 
granted for a disability resulting from disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  In addition, cardiovascular disease may be presumed 
to have been incurred in service, even though there is no evidence 
of such disability during service, if manifested to a compensable 
degree within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1995).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability incurred 
in or aggravated by service either caused or substantially or 
materially contributed to his death.  For a service-connected 
disability to be the cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show that 
it causally shared in producing death, but rather it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1995).  

Section 5107 of title 38, United States Code unequivocally placed 
an initial burden upon the claimant to produce evidence sufficient 
to establish that his or her claim was well grounded or that his 
or her claim was plausible.  Grivois v. Brown, 6 Vet. App. 136, 
139 (1994).; Grottveit v. Brown, 5 Vet. App. at 92.

Further, the law in effect when the Board made its 1995 decision 
had been enunciated by the Court several years earlier.  In Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990), the Court emphasized that 
VA did not have a duty to assist a claimant in the development of 
the claim until the claimant had first submitted evidence of a 
well grounded claim.  The Board dismissed the claim as not well 
grounded on the basis that the service medical records do not show 
any findings of chronic cardiovascular pathology during the 
veteran's active service.  The post-service medical evidence is 
completely absent of any findings of cardiovascular disease prior 
to the veteran's death.  Therefore in accordance with Grottveit, 5 
Vet. App. at 93, a dismissal was the proper disposition of the 
claim. 

Notably, the decision in Caluza v. Brown, 7 Vet.App. 498 (1995), 
was entered in April 1995, prior to the Board's decision in August 
1995.  The Court in Caluza outlined the three requirements for 
establishing a well grounded claim.  For a claim of service 
connection to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis); evidence of 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence); and competent evidence of a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza, 7 Vet. App. at 506.  

Even if a cardiovascular disability had been found in service, 
which it was not, the post service evidence of record did indicate 
the existence of a current cardiovascular disability prior to the 
veteran's death.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. app. 223, 225 (1992).  
Post service although the veteran was evaluated for complaints of 
intermittent precordial pain in 1983, extensive cardiac 
examination failed to disclose any chronic cardiovascular 
pathology.  The veteran was diagnosed with atypical chest pain and 
possible alcohol withdrawal seizures.  No findings of 
cardiovascular disease were present at that time.  Accordingly, 
the Board, was constrained to conclude that there was no objective 
clinical evidence to support the moving party's assertion that the 
veteran's death was related to any disability incurred in or 
aggravated by his military service.  

Because there was no post service medical evidence showing 
manifestation of a cardiovascular disability, the Board correctly 
applied the law in August 1995 and denied entitlement to service 
connection.  Service connection for cause of death was not in 
order because there was no post service evidence of a 
cardiovascular disease in 1983 or later. 

Hence, the August 1995 decision by the Board that the claim for 
service connection for cause of death was not well grounded and 
did not involve an error that was outcome determinative.  The 
Board sufficiently addressed all the evidence of record and made, 
essentially, a merits-based determination.  As such, any failure 
on the part of the Board to find that the disability was incurred 
in service or was secondary to a service-connected condition, 
where the weight of the medical evidence supported no such 
conclusion, at the time the Board rendered its August 1995 
decision, is not an "undebatable" error.  See Russell v. Principi, 
3 Vet. App. at 313.  The August 1995 Board decision was, 
therefore, consistent with and supported by the law applicable to 
the determination of whether the veteran was entitled to service 
connection for the disability in question. 

In short, in the absence of the kind of error of fact or law, 
which would compel the conclusion that the ultimate result would 
have been manifestly different, but for error, the undersigned 
determines that there is simply no basis upon which to find CUE in 
the Board's August 11, 1995, decision.  Accordingly, the motion is 
denied. 


ORDER

The motion for revision of the August 11, 1995, Board decision on 
the grounds of clear and unmistakable error is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR 
CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision on your motion for the Board to 
review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the outcome of 
this decision, you do not need to do anything. However, if you are 
not satisfied with this decision, you have the following options, 
which are listed in no particular order of importance: 

* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three 
at the same time if you wish. However, if you file a Notice of 
Appeal with the Court and motion with the Board at the same time, 
this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your 
motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or 
a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the Court. If you also want to file a motion for reconsideration 
or a motion to vacate, you will still have time to appeal to the 
Court. As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to 
the Court. You should know that even if you have a representative, 
as discussed below, it is your responsibility to make sure that 
your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for Veterans 
Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's website 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website. The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision. See 38 C.F.R. 
20.1090 --20.1003. If the BVA has decided more than one issue, be 
sure to tell us which issue(s) you want reconsidered. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision.






VA FORM
JUN 2003(RS) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. See 38 C.F.R. 20.904. For example, you were 
denied your right to representation through action or inaction by 
VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal 
hearing that you requested.  You can also file a motion to vacate 
any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address above for 
the Director, Management and Administration, at the Board.  
Remember, the Board places no time limit on filing a motion to 
vacate, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you. An accredited 
representative of a recognized service organization may represent 
you free of charge. VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA.  An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a private 
attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, you should write directly to the Court for information. 
Upon request, the Court will provide you a state-by-state listing 
of persons admitted to practice before the Court who are available 
to represent appellants. This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations. An attorney 
can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan. For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 








VA FORM
JUN 2003(RS) 
 4597b   Page 2



